DETAILED ACTION
This action is in response to the applicant’s amendment filed on 22 October 2021. Claims 1-32 are pending and examined. Claims 1, 14 and 27-28 are amended. Claims 31-32 are new claims.   
Response to Amendment
The Amendment filed 22 October 2021 has been entered. Claims 1-32 remain pending in the application. Regarding the Non-Final Office Action mailed on 03 August 2021, Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(a) rejections previously set forth.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 22 October 2021, with regard to the rejections of Claims 1, 8-11, 13-14 and 20-24 under nonstatutory double patenting have been fully considered. The rejections are maintained until agreement on the scope of allowable claims is reached, if appropriate.
Applicant’s arguments, see Arguments/Remarks, filed 22 October 2021, with regard to the rejections of independent claims 1 and 14 under 35 USC 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 8-11, 13-14 and 20-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10-14 of copending Application No. 15/948,204.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they disclose a system for controlling an interior configuration of a vehicle, the system comprising: an interior vehicle component; an actuator component configured to adjust a physical configuration of the interior vehicle component; an external communication component configured to collect data representing an external environment of the vehicle; and one or more processors configured to receive driving environment data that includes, or is derived from data that includes, the data collected by the external communication component, detect, by processing the driving environment data, an external driving condition, and when the one or more processors detect the external driving condition, cause the actuator component to adjust the interior vehicle component from a first physical configuration to a second physical configuration.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. They are not patentably distinct from each other because the instant application in view of Akaba et al., US20180281625 (A1) suggests the limitation of claim 1 of copending Application No. 15/948,204 that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a vehicle accident condition as external driving condition (Akaba: Fig. 6, para 0049, 0058).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “detect an external driving condition by applying a trained machine learning model to the driving environment data, the threshold, and the exposure risk” which is not explicitly, implicitly or inherently disclosed in the specification. The closest paragraph in the specification is para 0102 which recites “detection of an external driving condition may entail the use of multiple criteria and/or thresholds, and/or machine learning” but there is no disclosure of “applying a trained machine learning model to the driving environment data, the threshold, and the exposure risk”. Therefore the claim recites NEW MATTER and is rejected under 35 U.S.C. 112(a).

Claims 31 and 32 recite “…when the one or more processors detect the external driving condition, determine a loss value corresponding to the vehicle as a result of the external driving condition based on the historical storage, rental, or salvage costs associated with the vehicle” which is not explicitly, implicitly or inherently disclosed in the specification. The closest paragraph in the specification is para 0140 which recites “The processing element and/or machine learning algorithm may determine historical storage, rental, or salvage time and/or costs typically expected with various types of vehicles or with vehicles having specific characteristics (such as make, model, mileage, age, etc.) such as by analysis of scrubbed or depersonalized historical or past auto claim data. As such, a total loss may be predicted when a given vehicle is involved in a vehicle collision, and if so, the total loss cycle time may be reduced, and inconvenience to the insured may be reduced”, while “a total loss may be predicted” is not the same as “determine a loss value”, i.e. predicting a total loss is not equivalent to “determine a loss value”. Meanwhile, the specification recites “when a given vehicle is involved in a vehicle collision” which indicates the collision already occurred, while the claim recites “when the one or more processors detect the external driving condition” which indicates the collision has not occurred yet (see claim 1, “detect an external driving condition by applying a trained machine learning model to the driving environment data, the threshold, and the exposure risk”, i.e. the external driving condition is a predicted collision). Therefore the claim recites NEW MATTER and is rejected under 35 U.S.C. 112(a).
Claim 14 recites similar language as claim 1 and is rejected for similar reasons above.
Claims 2-13 and 15-32 are rejected by virtue of the dependency on previously rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “detecting an external driving condition” in line 13, “determine an exposure risk to an external driving condition” in line 15 and “detect an external driving condition by applying a trained…” in lines 18-19. It is not clear if “an external driving condition” of line 13 is the same “external driving condition” as “an external driving condition” of lines 15 and/or “an external driving condition” of line lines 18-19. Therefore the claim is indefinite and is rejected under 35 U.S.C. 112(b). The limitations “determine an exposure risk to an external driving condition” and “detect an externa driving condition by applying a trained…” are interpreted by the examiner as “determine an exposure risk to the external driving condition” and “detect the externa driving condition by applying a trained…” for the purpose of examination.
Claim 14 recites similar language as claim 1 and is rejected for similar reasons above.
Claims 2-13 and 15-32 are rejected by virtue of the dependency on previously rejected claims.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4, 6, 8-10, 12, 14-17, 20-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Akaba (US20180281625, hereinafter Akaba), in view of Becker (US20180164119, hereinafter Becker), further in view of Braess (DE102014203138, hereinafter Braess), and furthest in view of Liu (US20190103026, hereinafter Liu).
As to Claims 1 and 14, Akaba teaches a system and a method for controlling an interior configuration of a vehicle, comprising: 
an interior vehicle component (Akaba, para 0037, lines 1-3 teaches a seat); 
an actuator component configured to adjust a physical configuration of the interior vehicle component (Akaba, para 0041 teaches a first driving part); 
an external communication component configured to collect data representing an external environment of the vehicle (Akaba, para 0051-0054 teaches external recognition part, e.g., camera, radar, LIDAR; also see para 0330); and 
one or more processors (Akaba, para 0051) configured to 
receive driving environment data that includes, or is derived from data that includes, the data collected by the external communication component (Akaba, para 0055-0056 teaches object recognition apparatus processes data from sensors and send to external recognition part), 
determine an exposure risk to an external driving condition based on a road area indicated in the driving environment data (see at least Akaba, para 0049 the collision prediction part predicts a collision state generated in the vehicle on the basis of a surrounding state of the vehicle, also see para 0052-0056),
Akaba, para 0058 teaches external recognition part predicts a collision), and 
when the one or more processors detect the external driving condition, cause the actuator component to adjust the interior vehicle component from a first physical configuration to a second physical configuration (Akaba, para 0060 teaches adjusting seat orientation in response to detected anticipatory collision).
Akaba does not explicitly disclose a transceiver configured to communicate with an external source to collect data representing an external environment of the vehicle and a microphone configured to collect data representing a recognized weather condition. 
However, in the same field of endeavor, Becker teaches disclose a transceiver configured to communicate with an external source to collect data representing an external environment of the vehicle and a microphone configured to collect data representing a recognized weather condition (Becker, para 0015 teaches a transceiver communicating with a server to update a weather map, i.e. communicating with an external source to collect data representing an external environment, also see para 0031-0032; para 0044 teaches the vehicle may use one or more microphone to collect data to determine an environment condition e.g. hail, i.e., a microphone for collecting data representing a recognized weather condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system and method taught by Akaba to include a transceiver configured to communicate with an external source to collect data representing an external environment of the vehicle and a microphone configured to collect data representing a recognized weather condition as taught by Becker to facilitate normal vehicle operation (Becker, para 0004).

However, in the same field of endeavor, Braess teaches a distance warning whereby its distance information can be adjusted, a collision warning system, the parameters of which can be adjusted so that a warning is issued earlier and information related to wet and foggy external conditions after the bad weather assistant is activated (see at least Braess, para 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system and method taught by Akaba and modified by Becker to include adjusting a threshold that is indicative of detecting an external driving condition based on the driving environment data as taught by Braess to drive a motor vehicle safely under poor weather conditions (Braess, para 0007).
Akaba in view of Becker and Braess does not teach detecting an external driving condition by applying a trained machine learning model to the driving environment data, the threshold and the exposure risk. 
However, in the same field of endeavor, Liu teaches the probability of potential collision is determined using a machine learning model trained using the images, trajectory of the object and a predicted time to collision of the vehicle with the object (see at least Liu, para 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system and method taught by Akaba and modified by Becker and Braess to include detecting an external driving condition by applying a trained machine learning model to the driving environment data, the threshold and the exposure risk as taught by Liu to determine probability of potential collisions between a vehicle and other objects (Liu, para 0004).
As to Claims 2 and 15, Akaba in view of Becker, Braess and Liu teaches the system of claim 1 and the method of claim 14, wherein: 
the external communication component further includes a sensor interface configured to collect sensor data from one or more sensors positioned on or in the vehicle (Akaba, Fig. 3; para 0049); and 
the driving environment data includes, or is derived from data that includes the sensor data (Akaba, para 0052-54 teaches sensor data).
As to Claims 3 and 16, Akaba in view of Becker, Braess and Liu teaches the system of claim 1 and the method of claim 14, wherein the external driving condition is an impending collision between the vehicle and one or more objects external to the vehicle (Akaba, para 0057 teaches predicting a collision; also see para 0058).
As to Claims 4 and 17, Akaba in view of Becker, Braess and Liu teaches the system of claim 3 and the method of claim 16, wherein the one or more processors are configured to: detect the impending collision at least by (i) determining a closing speed between the vehicle and the one or more objects external to the vehicle and (ii) determining a distance between the vehicle and the one or more objects (Akaba, para 0049 teaches predicting collision on the basis of surrounding state of the vehicle; para 0053 teaches the radar apparatus detects distance and speed of object surrounding the vehicle; also see para 0070).
As to Claim 6, Akaba in view of Becker, Braess and Liu teaches the system of claim 1.
Akaba further teaches wherein the external communication component includes another transceiver configured to collect data from one or more sources external to the vehicle (Akaba, para 0053 teaches the radar apparatus radiates radio waves and detect the reflected radio waves; also see para 0054).
As to Claims 8 and 20, Akaba in view of Becker, Braess and Liu teaches the system of claim 1 and the method of claim 14, wherein the actuator component is configured to adjust an orientation of the interior vehicle component from the first physical configuration to the second physical configuration at least by adjusting at least one of a yaw angle, a pitch angle, or a roll angle of the interior vehicle component (Akaba, para 0063 teaches rotating the seat in response to predicted collision; Fig. 6; also see para 0091, lines 6-9).
As to Claims 9 and 21, Akaba in view of Becker, Braess and Liu teaches the system of claim 1 and the method of claim 14, wherein the actuator component is configured to adjust the interior vehicle component from the first physical configuration to the second physical configuration at least by moving the interior vehicle component in at least one of a forward, backward, upward, downward, clockwise, counterclockwise, or lateral direction relative to the vehicle (Akaba, para 0063 teaches rotating the seat in response to predicted collision, which is clockwise or counterclockwise).
As to Claims 10 and 22, Akaba in view of Becker, Braess and Liu teaches the system of claim 1 and the method of claim 14, wherein the interior vehicle component includes a seating apparatus (Akaba, para 0037, lines 1-3 teaches a seat).
As to Claim 12, Akaba in view of Becker, Braess and Liu teaches the system of claim 1, further comprising: a second interior vehicle component; a second actuator component configured to adjust a physical configuration of the second interior vehicle component; and wherein the one or more processors cause the second actuator component to adjust the second interior vehicle component from a third physical configuration to a fourth physical configuration when the one or more processors detect the external driving condition (Akaba, para 0077 teaches second driving part controlled by controller to expand bags to cause side support to protrude forward, also see para 0078, para 0081).
As to claims 25 and 26, Akaba in view of Becker, Braess and Liu teaches the system of claim 1 and the method of claim 14. 
Becker further teaches wherein the external source comprises at least one of a smart vehicle, a public transportation system, a smart train, a bus, a plane, or an aerial drone (see at least Becker, para 0004, a vehicle report collected data regarding environmental conditions to other vehicles and upload it to a server).
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akaba in view of  Becker, Braess and Liu as applied in claims 1 and 14 above, and further in view of Rowell (US20190096256, hereinafter Rowell).
As to Claims 5 and 18, Akaba in view of Becker, Braess and Liu teaches the system of claim 3 and the method of claim 17. 
Akaba modified by Becker, Braess and Liu does not explicitly teach detecting the impending collision at least by determining a predicted trajectory of the vehicle and a predicted trajectory of the one or more objects external to the vehicle.
However, in the same field of endeavor, Rowell teaches detecting the impending collision at least by determining a predicted trajectory of the vehicle and a predicted trajectory of one or more objects external to the vehicle (Rowell, para 0078; Fig. 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method taught by Akaba and modified by Becker, Braess and Liu to include the function of predicting a collision by predicted Rowell, para 0078).
Claims 7, 13, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Akaba in view of  Becker, Braess and Liu as applied in claims 1 and 14 above, and further in view of Breed (US20080040004, hereinafter Breed).
As to Claims 7 and 19, Akaba in view of Becker, Braess and Liu teaches the system of claim 1 and the method of claim 14.
Akaba modified by Becker, Braess and Liu does not explicitly teach the external driving condition is at least one of a particular type of vehicle traffic, a particular type of weather, a terrain condition, a construction condition, a road integrity condition, or a vehicle speed limit.
However, in the same field of endeavor, Breed teaches the external driving condition is at least one of a particular type of vehicle traffic, a particular type of weather, or a vehicle speed limit (Breed, para 0341 teaches identifying speed limit; para 0421 teaches acquiring traffic updates and weather information).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method taught by Akaba and modified by Becker, Braess and Liu to consider the external driving condition such as a particular type of vehicle traffic, a particular type of weather, or a vehicle speed limit since both references relate to vehicle collision prediction as taught by Breed to provide useful information relating to the particular location of the own vehicle to predict a collision state (Akaba, para 0049).
As to Claims 13 and 24, Akaba in view of Becker, Braess and Liu teaches the system of claim 1 and the method of claim 14.
Akaba, para 0061).
Akaba modified by Becker, Braess and Liu does not explicitly teach receiving passenger data that is generated by, or is derived from data generated by, one or more passenger sensors positioned in the vehicle and determine, by processing the passenger data, the second physical configuration of the interior vehicle component.
However, in the same field of endeavor, Breed teaches receiving passenger data that is generated by, or is derived from data generated by, one or more passenger sensors positioned in the vehicle and determine, by processing the passenger data, the second physical configuration of the interior vehicle component (Breed, para 0356 teaches systems monitoring state of passenger and the data is used to identify rear facing child seat and out-of-position occupant).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method taught by Akaba and modified by Becker, Braess and Liu to use the passenger data derived from passenger sensors positioned in the vehicle to determine a slowed-down rotation speed of the seat in the case of an out-of-position occupant and not rotating the seat in the case of a child in a rear-facing child-seat in response to a predicted collision as taught by Breed. One of ordinary skills in the art would have been motivated to make this modification to make the seat rotation not hurting the out-of-position occupant and to better protect a child in a rear-facing child-seat by not rotating the seat so the acceleration load caused by the collision is received by the back of the child-seat.
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Akaba in view of Becker, Braess and Liu as applied in claims 1 and 14 above, and further in view of HSU (US20140339391, hereinafter Hsu).
As to Claims 11 and 23, Akaba in view of Becker, Braess and Liu teaches the system of claim 10 and the method of claim 22. 
Akaba further teaches the vehicle seat deals with impact by tilting an inclination of the seat in a pitch direction or yaw direction without rotating the sitting section (Akaba, para 0091)
Akaba modified by Becker, Braess and Liu does not teach the seating apparatus including a Stewart strut system, and wherein the actuator component is configured to adjust the seating apparatus from the first physical configuration to the second physical configuration by adjusting a length of one or more struts of the Stewart strut system.
However, in the same field of endeavor, Hsu teaches the seating apparatus including a Stewart strut system, and wherein the actuator component is configured to adjust the seating apparatus from the first physical configuration to the second physical configuration at least by adjusting a length of one or more struts of the Stewart strut system (Hsu, para 0030 teaches a seating apparatus including a Stewart strut system, with actuators for adjusting length of extensible links. The seat having the Stewart platform is capable of swaying, heaving and pitching).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method taught by Akaba and modified by Becker, Braess and Liu to use a Stewart strut system for the seat to allow the seat to be tilted in a yaw and pitch direction as taught by Hsu to allow the seat to be tilted and rotated so as to provide better protection for the occupant (Akaba, para 0091.
Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Akaba in view of Becker, Braess and Liu as applied in claims 1 and 14 above, and further in view of DO (US20150375756, hereinafter DO).
As to claims 27 and 28, Akaba in view of Becker, Braess and Liu teaches the system of claim 1 and the method of claim 14. 
Akaba modified by Becker, Braess and Liu does not teach wherein the road area indicated in the driving environment data comprises an indication of at least one of a time when road area is historically hazardous, whether or not the road area is associated with a higher-than-average number of traffic conditions, or whether or not the road area is associated with a higher-than-average number of collision-causing hazards.
However, in the same field of endeavor, DO teaches historical data such as dangerous sections of road and statistically high risk situations (see at least DO, para 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system and method taught by Akaba and modified by Becker, Braess and Liu to include wherein the road area indicated in the driving environment data comprises an indication of at least one of a time when road area is historically hazardous, whether or not the road area is associated with a higher-than-average number of traffic conditions, or whether or not the road area is associated with a higher-than-average number of collision-causing hazards as taught by DO to provide an approach to determine vehicle accident risk (DO, para 0002).
As to claims 29 and 30, Akaba in view of Becker, Braess and Liu teaches the system of claim 1 and the method of claim 14.
DO, para 0027 teaches current weather condition being used to decide likelihood of having an accident, para 0040 teaches a threshold of probability of an accident occurring).
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Akaba in view of Becker, Braess and Liu as applied in claims 1 and 14 above, and further in view of Li (US20190095877, hereinafter Li).
As to claims 31 and 32, Akaba in view of Becker, Braess and Liu teaches the system of claim 1 and the method of claim 14. 
Akaba modified by Becker, Braess and Liu does not teach wherein the one or more processors are further configured to: apply the trained machine learning model to vehicle characteristics of the vehicle to determine historical storage, rental, or salvage costs associated with the vehicle; and when the one or more processors detect the external driving condition, determine a loss value corresponding to the vehicle as a result of the external driving condition based on the historical storage, rental, or salvage costs associated with the vehicle.
However, in the same field of endeavor, Li teaches using a management application of a trained machine learning model to identify a rental cost and a rental vehicle damage as a result of weather at time of loss and an associated cost or repairs based on a known size of vehicle’s make model and year from comparison of similar damage reports (see at least Li, abs, para 0014, 0040-0041). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system and method taught by Akaba and modified by Becker, Braess and Liu to include apply the trained machine learning model to vehicle characteristics of the vehicle to determine historical storage, rental, or salvage costs associated with the vehicle; and when the one or more processors detect the external driving condition, determine a loss value corresponding to the vehicle as a result of the external driving condition based on the historical storage, rental, or salvage costs associated with the vehicle as taught by Li for vehicle damage detection and management (Li, para 0014).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONGYE LIANG/Examiner, Art Unit 3667  

/YUEN WONG/Primary Examiner, Art Unit 3667